     Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




                   PLAINTIFF’S OPPOSITION TO
    DEFENDANT BUTOWSKY’S SECOND MOTION TO EXTEND DISCOVERY




                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    Attorneys for Plaintiff Aaron Rich
           Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 2 of 16



          Plaintiff Aaron Rich respectfully submits this Opposition (“Opposition”) to Defendant

Edward Butowsky’s second Motion to Extend Discovery (“Motion” or “Def. Mot.”). Dkt. 161.

Undersigned counsel recognizes the extraordinary circumstances facing the country with the

Coronavirus pandemic, as well as the continuing health concerns of Defendant Butowsky, and we

welcome the opportunity to address with the Court how to balance those legitimate health concerns

with the Court’s desire to keep this case “moving forward.” 1 Our position is that the Court should

rule that discovery is effectively closed as of March 27, 2020 with the exception of any party and

third-party depositions that have been noticed and served as of this date (Friday, March 13, 2020),

which is the last date on which a party could serve a third-party subpoena in order to even arguably

hold it within the discovery period. Fed. R. Civ. P. 45(d)(3)(A)(i) (“By motion, the court for the

district where compliance is required must quash or modify a subpoena that: (i) fails to allow a

reasonable time to comply[.]” ); In re Malyugin, 310 F. Supp. 3d 3, 5 (D.D.C. 2018) (“[M]any

courts have found fourteen days from the date of service as presumptively reasonable.” (internal

citations omitted) (emphasis in original)). Beyond those served and noticed depositions, any

additional request for discovery should require leave of Court.

          Closing discovery except as to a limited number of depositions not only would address the

merits of Defendant Butowsky’s Motion (including his health concerns) but also the Coronovirus

crisis by permitting the Court to stay this case for a reasonable and limited period of time, after

which the parties could complete all outstanding depositions and move forward with expert

discovery and summary judgment briefing within a reasonable period of time. 2


1
  See 3/3/2020 Hearing Trans. at 20:1–6 (“I’m not inclined to slow everything down, stop
everything down, on the other hand. We need to keep this thing moving forward, have to keep this
train moving forward.”).
2
    To the extent that discovery is necessary as a result of any of the depositions, the parties could
                                                   2
        Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 3 of 16



                                       INTRODUCTION

       Plaintiff filed this lawsuit in March 2018—nearly two years ago—to seek accountability

for false statements that Defendants Edward Butowsky, Matthew Couch, and America First Media

(“AFM”) published about Plaintiff. After having sat on their rights for more than 18 months,

Defendants filed a motion on January 6, 2020—three weeks prior to the date fact discovery was

slated to close on January 27, 2020—requesting a 120-day extension. Dkt. 97 (public); Dkt. 103-

2 (sealed). On February 5, 2020, the Court granted Defendants’ motion in part, permitting

Defendant Couch to have until March 27, 2020 to depose three witnesses and Defendant Butowsky

to have until the same date “to complete all fact discovery.” Dkt. 151 (“February 5 Order”). 3 In

its February 5 Order, the Court stated that should Defendant Butowsky “be unable to sit for his

own deposition within that time frame due to his medical condition, he can seek leave to hold that

deposition outside the extended discovery period.” Id. 4 On March 3, 2020, Defendant Butowsky


file motions to re-open limited fact discovery.
3
 The February 5 Order also denied Defendant Couch’s motion asking the Court to reconsider its
January 24, 2020 Order requiring he inter alia either sit for a 3-and-half-deposition in which he
answers the questions his counsel improperly instructed him not to answer or enter a stipulation.
See Dkt. 133; Dkt. 151. Defendant Couch elected to sit for a deposition but has refused to provide
a date within the discovery window due to other obligations, including to apparently attend a
multiple-day speaking engagement in Las Vegas titled “Deplorapalooza.” Declaration of Meryl
Governski (“Governski Decl.”) ¶ 5 (Email from counsel for Matt Couch stating “Unfortunately,
Mr. Couch is not available on the 12th or 13th as I had thought. . . . . Next week doesn't work for
me as I am still trying to get depositions of other witnesses scheduled (without much luck for the
moment, but that is a separate issue). Mr. Couch can give you any date during the week of March
30th”); id. (Ex. 1) (Periscope video in which Matt Couch stated “He’s hosting deplorapalooza in
Las Vegas, March 5th through the 7th. I’m planning on being there”).
4
 The Motion claims that “when the prior scheduling order was entered it was not foreseeable that
Mr. Butowsky would almost immediately be re-hospitalized and that he would spend most of
February being subjected to further medical procedures and then recuperating at home.” Mot. at
4. But since he asked this Court to grant the first extension, Defendant Butowsky said he would
be unable to participate in discovery until May 2020, the same month to which he is now asking
discovery be extended. See, e.g., Dkt. 140. The Court already considered, and rejected, extending
discovery past March 2020 except for Mr. Butowsky’s deposition. For the reasons discussed infra,
                                                 3
         Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 4 of 16



filed his Motion, asking the Court to extend discovery until May 27, 2020, effectively the same

remedy it had previously rejected. Mot. at 1. 5

                                           ARGUMENT

       As the moving party, Defendant Butowsky has the burden to establish good cause for a

modification of a scheduling order. See Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc.,

630 F.3d 217, 226 (D.C. Cir. 2011). In determining whether good cause exists, the relevant

questions are whether the moving party was diligent in obtaining discovery, whether trial is

imminent, whether the request is opposed, whether the non-moving party would be prejudiced, the

foreseeability of the need for additional discovery, and the likelihood that discovery will lead to

relevant evidence. See In re Rail Freight Fuel Surcharge Antitrust Litig., 281 F.R.D. 12, 14

(D.D.C. 2011). If the moving party “was not diligent, the inquiry should end.” St. Paul Mercury

Ins. Co. v. Capitol Sprinkler Inspection, Inc., No. 05–2115 (CKK), 2007 WL 1589495, *6 (D.D.C.

June 1, 2007) (citations omitted). 6



there is nothing in the Motion that justifies the Court altering its original approach.
5
  The Motion seeks to rely on statements the Court made in chambers about considering a longer
extension than the one ultimately granted, Mot. at 2, but fails to acknowledge that the discussion
in chambers does not constitute an order and the Court is entitled to change course, including in
light of Plaintiff’s supplemental authority showing Defendant Butowsky was capable of providing
financial advice at the same time his counsel was in chambers representing his medical
impairments. See Dkt. 126.
6
  Defendant Butowsky misreads the cases he cites, Mot. at 6; Burns supports the unremarkable
proposition that a defendant filing an unopposed motion for an extension of discovery is entitled
to one including because plaintiff’s illness precluded defendant from obtaining necessary
discovery. See Burns v. MedStar Georgetown Univ. Hosp., Inc., 106 F. Supp. 3d 238 (D.D.C.
Sept. 4, 2015) (Dkt. 58-1); id. Sept. 8, 2015 minute order. In Handwerker, the Court rejected
plaintiff’s argument that it should not dismiss the case on the basis of the “state of her health”
because her “belated efforts to comply were not sufficient to overcome her longstanding
intransigence,” and “it was not up to [plaintiff], by repeated failure to comply with the Court’s
Orders, unilaterally to impose limits on the proper bounds of discovery.” Handwerker v. AT&T
Corp., 285 F. Supp. 2d 331, 333 (S.D.N.Y. 2002).
                                                  4
           Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 5 of 16



          Here, Defendant Butowsky has not carried his burden of establishing good cause to grant

a second across-the-board discovery extension. As the Court stated at the March 3, 2020 status

conference, the Court should not permit Defendant Butowsky to “slow everything down” 7—

instead, it should accommodate Defendant Butowsky’s medical condition without granting him

the unilateral ability to continue propounding discovery of Plaintiff and third parties. The way to

do that is by granting a stay of this case in its entirety for a reasonable period of time, and when

the stay is lifted permitting Defendants, Plaintiff, and any third parties who have been properly

served within the current discovery period to sit for their depositions promptly following the lifting

of the stay.

          As a threshold matter, the Motion concludes that “it has not been possible for Mr.

Butowsky to advance significantly, either with respect to outstanding items in his production or in

preparing for his own defense,” but fails to explain what exactly Defendant Butowsky has been

unable to advance in his own defense since the Court extended discovery the first time. Mot. at

2. Nor could it. The record proves that Defendant Butowsky has been aggressively advancing

offensive discovery since the February 5 Order. In the span of nine days between February 20 and

February 28, 2020, Defendant Butowsky served 38 requests for information (RFPs) on Plaintiff.

Governski Decl. ¶ 2. 8 Since February 13, 2020, Defendant Butowsky has noticed (or re-noticed)

18 third-party subpoenas pursuant to Federal Rule of Civil Procedure 45, 9 including deposition


7
    See supra at 1 n.1.
8
  Including the 30 RFPs he served in late November 2019, Defendant Butowsky has served a total
of 68 RFPs on Plaintiff. See Dkt. 116-3 at Ex. 17. He also already has issued the presumptive 25
interrogatives, Governski Decl. ¶ 2, and 26 RFAs on Plaintiff, Dkt. 116-3 at Ex. 17.
9
  Defendant Butowsky noticed document subpoenas for: (1) the Office of the Chief Medical
Examiner; (2) Google; (3) Brad Bauman; (4) Seymour Hersh; (5) Detective Joseph Della Camera;
(6) Joe Capone; (7) Michael Isikoff; (8) Former D.C. Police Chief Cathy Lanier; (9) Pratt Wiley;
(10) Amy Dacey; (11) Ellen Ratner; (12) Mary Rich; (13) Joel Rich; (14) Antoine Weston; (15)
                                               5
         Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 6 of 16



subpoenas. 10 See Exs. 2-5.

       Contrary to the Motion’s representation that “Mr. Butowsky has not yet been able to

determine who his final deposition witness should be,” Mot. at 4, Defendant Butowsky already

has deposed, noticed, or scheduled the five depositions that the Court has authorized: he has (1)

already deposed Rod Wheeler; (2) plans to depose Plaintiff on March 27, 2020; (3) has scheduled

Brad Bauman’s deposition for March 25, 2020; and has noticed depositions of (4) Seymour Hersh

and (5) Ellen Ratner. Only the depositions of Mr. Hersh and Ms. Ratner are not currently

calendared to occur prior to the close of discovery, even though Defendant Butowsky has known

since at least August 2019—when he listed them on his initial disclosures, Dkt. 83-3—that both

individuals were witnesses on whom he would rely for his defense in this litigation. In reality, Mr.

Butowsky has known for much longer than August of 2019 given that Mr. Hersh and Ms. Ratner

are alleged to have been in contact with Mr. Butowsky since no later than January of 2017.

       Mr. Butowsky has only his own lack of diligence to blame for his inability to complete the

depositions of Mr. Hersh and Ms. Ratner by the close of discovery. 11 Defendant Butowsky could




Elissa Nadwormy; (16) Erica Baker; (17) Michael Cass Antony; (18) Dov Friedman.
10
  Defendant Butowsky’s pattern and practice in this case is to notice depositions with arbitrary
dates and without conferring with counsel in an apparent rush to meet discovery cut-offs, and then
neglecting to serve them, notify counsel proactively of their withdrawal, or serve updating
deposition notices. See Dkt. 116 at 11–12 (public); Dkt. 117 (sealed) (collectively, “First
Extension Opposition”). For example, counsel for Plaintiff appeared at the location where and at
the date and time when Defendant Butowsky had noticed Mr. Hersh’s deposition to occur, and
only after inquiry from Plaintiff’s counsel did counsel for Defendant Butowsky explain that he had
not made any arrangement for the deposition to occur, including by serving the deponent, despite
having never withdrawn the subpoena or alerting Plaintiff. See First Extension Opposition at 11.
11
  Defendant Butowsky’s lack of diligence since the Court’s February 5 Order is consistent with
the dismissive approach he has exhibited throughout this litigation with respect to the Court’s rules
and deadlines, as discussed at length in the briefing relating to the first extension request. See First
Extension Opposition.
                                                   6
         Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 7 of 16



have submitted cross questions or noticed a cross deposition in conjunction with Plaintiff’s

deposition by written questions (under Rule 31) that occurred on January 21, 2020. Ex. 6. But

Defendant Butowsky failed to do so within the time permitted by Federal Rule of Civil Procedure

31, and therefore waived his opportunity. Fed. R. Civ. P. 31; Ex. 6. Defendant had an additional

opportunity to object to Ms. Ratner’s deposition before it occurred, when his counsel belatedly

claimed to have discovered the Rule 31 subpoena on January 14, 2020 but did not then or in the

days that followed object to the deposition going forward or request to submit written questions

out of time (even though he had a full copy of every question Plaintiff had propounded to Ms.

Ratner). See Ex. 6. Even after knowing that the deposition had occurred and receiving a gratis

copy of the transcript from Plaintiff on January 17, 2020, Ex. 7, Defendant Butowsky waited until

February 28, 2020 to serve a notice of his own deposition subpoena for Ms. Ratner, Ex. 4. As to

Mr. Hersh, Defendant Butowsky first noticed Mr. Hersh’s subpoena in December 2019, and the

Motion does not explain why he was unable to serve it in the intervening three months. See Ex.

8. 12 On February 29, 2020, Defendant Butowsky re-noticed a number of subpoenas, including the

one for Mr. Hersh, explaining that he had “a bad experience with my former process server and

[is] switching to a new process server.” Ex. 4. 13 On March 11, 2020—two days before the date


12
   The Motion implies that the difficulties in serving the third-party witnesses is due in part to “the
pressure of Plaintiff’s ongoing motion practice.” Mot. at 3–4. This Court should not grant
Defendant Butowsky’s counsel any concessions for deciding to represent both Defendants (as well
as, now, a third-party witness in connection with this litigation too) after he knew of the scheduling
order, or for opposing Plaintiff’s motions that were nearly all necessitated by Defendants’ conduct
(such as, for example, refusing to comply with discovery or follow Court orders, following
frivolous privilege objections, and pursuing litigation in Texas against Plaintiff’s counsel).
13
  Though he does not offer the excuse in this Motion, Defendant Butowsky has repeatedly accused
third-party witnesses of make making “efforts to evade service,” including in Court filings. See,
e.g., Dkt. 97 at 4 (“third-party witnesses’ successful efforts to evade service of subpoenas”). When
pressed multiple times on the basis of those claims, counsel for Defendant Butowsky explained
that he stated “it ‘appeared’ there was an effort to evade service. If I find evidence in support of
                                                   7
         Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 8 of 16



Defendant Butowsky noticed for Mr. Hersh’s deposition and only after inquiry by Plaintiff as to

the deposition’s status—counsel for Defendant Butowsky confirmed that “[t]o my knowledge,

service has not yet been effected but am confirming with process server.” Ex. 9.

        Even accepting that Defendant Butowsky deserves more time to complete third-party

depositions, the solution is not an across-the-board extension. The proper remedy is to permit the

parties to depose individuals outside the discovery window if they have been noticed and served

properly within the discovery window. To the extent Defendant Butowsky claims such a remedy

is insufficient because, as he has argued in the Motion, the depositions he has yet to take are “likely

to shed additional light on Plaintiff’s theories” and that he may need extra depositions, Mot. at 4,

such theoretical speculation does not provide a good faith basis to extend discovery for a second

time. If Mr. Butowsky discovers evidence that warrants additional discovery, he may make a

motion to this Court at that time. Until then, hypothetical theories about future discovery is not a

justification for continuing to drag out the resolution of this case. 14

        The Motion also alludes to a need for more time in order to conduct “voluntary depositions”

and pursue “other fact-finding figures such as Kim Dotcom, who alleges he had contact with Seth

Rich in connection with the leak of emails to Wikileaks,” “Charles Johnson, who accompanied

Dana Rohrbacher on a mission to meet with Julian Assange, at which, according to news reports,

Julian Assange’s actual sources for the Wikileaks material were discussed, and Craig Murray, the

British ambassador who apparently had contact with a Wikileaks source.” Mot. at 4. 15 On its face,


that appearance, I will provide it to you.” Governski Decl. ¶ 3. Counsel has neither provided
evidence nor informed the Court that he lacked a basis for those representations.
14
  Defendants waited until December 2019 to even begin serving third-party discovery, despite
having had the better part of 2019 to do so. First Extension Opposition at 11.
15
  The Motion asserts that it is Plaintiff who intends to conduct this informal discovery. Mot. at 4.
This statement must be a typographical error because beyond the impropriety of Defendant
                                                  8
Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 9 of 16
        Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 10 of 16



       Even accepting arguendo that the Motion articulates necessary discovery, it fails to

address, let alone answer, Defendant Butowsky’s selective ability to advance (1) his own defense

in this litigation, (2) other litigation, and (3) his own business ventures. That includes Defendant

Butowsky’s ability to serve more than three dozen RFPs during the same period (beginning on one

of the days he claims to have been in the hospital), 19 to issue nearly 20 third-party subpoenas, and

to take or notice all of his allotted depositions. See supra at 6. The question before this Court is

not whether Defendant Butowsky has serious medical issues—the question is whether those

medical issues should allow him to not participate in discovery served to him while aggressively

pursuing discovery against Plaintiff and third parties in this litigation and elsewhere. It appears

the only discovery-related task Defendant Butowsky has been unable to do is sit for his own

deposition 20 and comply with the Court’s order requiring he produce all responsive documents,

which he still has not done despite his counsel representing that he completed his review of the

thousands of pages of documents on January 8, 2020, Dkt. 130-1 ¶ 15. 21

       It bears repeating that Defendant Butowsky continues to prosecute his lawsuits in federal

courts elsewhere. On February 14, 2020—a day the Motion states he was discharged from the


19
   The Motion does not attach an affidavit from Defendant Butowsky’s treating physician or
medical records or any document that articulates medical limitations, and instead of relies solely
on excerpts of booking notes, which his counsel claims substantiate the dates of hospitalization,
and which excludes without explanation the first and fourth pages of the first record, and the first
three pages of the second.
20
   Defendant Butowsky’s counsel has indicated that Defendant Butowsky will be unable to
participate in litigation, including sitting for his deposition, for six-to-eight weeks after a surgery
that is slated to occur around the week of March 16. Dkt. 161-1 ¶ 15.
21
  Counsel for Defendant Butowsky has not explained why his client must review thousands of
pages of his own communications, including to make privilege determinations even though he is
not a lawyer. As the Court has recognized, Defendant Butowsky’s challenging health situation
“doesn’t mean that the other things that need to be done in discovery can’t be done.” 3/3/2020
Hearing Trans. at 19:23-25.
                                                  10
        Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 11 of 16



hospital and the day before he was re-admitted—Defendant Butowsky filed a proposed

“supplemental complaint” in which he asserted additional allegations and claims against Plaintiff’s

counsel. See Dkt. 156. On February 18, 2020—also a day the Motion states he was discharged

from the hospital—Defendant Butowsky served a notice of his intent to serve a deposition and

document subpoena in the Texas litigation on Deborah Sines, the former Assistant United States

Attorney who coordinated the prosecutorial work related to the murder of Plaintiff’s brother. Id.

On the same date, Defendant Butowsky moved the court in his lawsuit against National Public

Radio (NPR) to allow him to file an amended complaint to “make certain clarifications and

corrections” in response to NPR’s motion for sanctions. See Butowsky v. Folkenflik et al, 18-cv-

00442-ALM-CMC, Dkt. 98 (Feb. 18, 2020). In the same lawsuit, Defendant Butowsky was able

to sign a declaration under penalty on March 10, 2020 in which he attempts to defend himself

against the motion for sanctions by making a number of assertions that are directly at issue in this

litigation too. Id. Dkt. 110-11 (Mar. 10, 2020). 22 Additionally, on or around February 10, 2020,

Defendant Butowsky was able to draft and transmit a letter to the United States District Court of

the Southern District of New York “requesting a motion to dismiss on personal jurisdiction

grounds be decided” in the lawsuit filed against him by Plaintiff’s parents. See Rich v. Fox News

et al, 18-cv-02223-GBD-SN, Dkt. 109 (Feb. 10, 2020). Defendant Butowsky has never, including

in the Motion, explained how he is sufficiently cogent to pursue his interests in other litigation but

not fulfill his own obligations in this one.

       The Motion also provides no answer as to why Defendant Butowsky is able to engage in



22
   NPR noted in a filing in that case that Defendant Butowky called NPR’s counsel “directly and
left a message promising responsive documents” on January 15, 2020, a date on which he appears
to have been in the hospital. Compare NPR Lawsuit, Dkt. 97-1 ¶15, with Dkt. 140-4; 140-1 ¶ 3.
                                                 11
        Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 12 of 16



professional endeavors benefitting his own business but cannot even “have a meaningful

discussion” with his counsel about discovery in this case. Mot. at 5. During the relevant time

period—including on February 20, 2020 when the Motion asserts that he was hospitalized—

Defendant Butowsky recorded and publicly posted three audio recording providing his views

regarding current financial and economic conditions and (in two of them) offering his phone

number to field incoming calls. 23




As the recordings illustrate, Defendant Butowsky sounds lucid and does not appear to be suffering

from “extreme pain” and the “effect of medication.” Mot. at 2, 5. Defendant Butowksy’s

attempted defense—that no one “should really fault him for wanting to try to make some money,”

3/3/2020 Hearing Trans at 21:6–14—misses the point entirely: if Defendant Butowsky is

sufficiently capable of trying to “make some money” by offering investment advice to potential

clients, he should be more than able to consult with his counsel about strategic litigation decisions

and review his own documents in order to comply with a Court Order. While in the hospital,

Defendant Butowsky also posted at least five social media messages regarding his views on the


23
  See Edward Butowsky, Twitter (Feb. 21, 2020), twitter.com/EdButowsky/status/123089843388
9832960; id. (Feb. 27, 2020), twitter.com/EdButowsky/status/1233127075541929984; id. (Mar. 2,
2020), twitter.com/EdButowsky/ status/1234571091290599426.
                                                 12
        Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 13 of 16



policy positions of various presidential candidates. Ex. 12.

       Defendant Butowsky refuses to take any accountability for his own conduct and dismisses

any prejudice to Plaintiff as “minimal,” irrespective of the fact that Plaintiff has been prejudiced

throughout this litigation by Defendant Butowsky’s disregard for Court orders, the federal rules,

any imposed deadlines, and the harm his own actions have caused and continue to cause Plaintiff.

As discussed in the First Extension Opposition, Plaintiff has already been prejudiced by

Defendants’ ongoing refusal to engage in discovery and comply with Court orders, and any

extension continues to aggravate that ongoing prejudice. Even prior to the Court’s February 5

Order, Plaintiff’s counsel had incurred nearly $200,000 solely in costs related to discovery (not to

mention attorney time), including responding to Defendants’ facially overbroad and burdensome

RFPs. Governski Decl. ¶ 4. In the past month, Defendant Butowsky has issued more than three

dozen more RFPs, which will result in even more incurred expenses. What has happened is

precisely what Plaintiff feared: Plaintiff diligently conducted discovery under the Scheduling

Order in one phase, and Defendants have abused Plaintiff’s diligence by mounting their own

discovery strategy in a second phase having the benefit of seeing Plaintiff’s strategy in advance.

       Defendant Butowsky attempts to leverage his own defiance of this Court’s order to justify

his request of an extension by stating that “Plaintiff would benefit from the extension as it would

give Mr. Butowsky more time to review the additional documents to be produced pursuant to

agreement with counsel.” See Mot. at 2. The law does not permit Defendant Butowsky to benefit

from his own obstruction and flouting of the Court and the federal rules, especially when Plaintiff

has prosecuted his case with the utmost respect for this Court and the federal rules. See Covad,

267 F.R.D. at 22–23 (denying discovery motion that would provide parties with an “incentive to

withhold essential discovery information as leverage”). Defendant Butowsky is right that Plaintiff

                                                13
       Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 14 of 16



has been and will be prejudiced by Defendant Butowsky’s ongoing refusal to comply with the

orders of this Court, including by refusing to sit for a deposition until some amorphous date in

May 2020 or to produce thousands of pages of documents Defendant Butowsky has been holding

hostage for months. But that prejudice is relevant only to the question as to whether Plaintiff

deserves additional time to pursue discovery (or to re-open discovery in a limited capacity if

necessary) and undermines any argument that Defendant Butowsky deserves the same. Plaintiff

has not requested additional discovery at this point in spite of this prejudice because he has

diligently pursued and received discovery in this case, and that discovery reinforces the facts he

has known all along to be true, that he alleged in his Complaint, and that he will present to the

Court in summary judgment papers as soon as this Court allows.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendants’

Motion To Extend Discovery and enter the Proposed Order accompanying this Opposition.



DATED: March 13, 2020

                                             /s/ Michael J. Gottlieb
                                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                             WILLKIE FARR & GALLAGHER LLP
                                             1875 K Street NW
                                             Washington, DC 20006
                                             Tel: (202) 303-1000
                                             Fax: (202) 303-2000
                                             mgottlieb@willkie.com

                                             JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                             MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                             BOIES SCHILLER FLEXNER LLP
                                             1401 New York Ave NW
                                             Washington, DC 20005
                                             Tel: (202) 237-2727

                                               14
Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 15 of 16



                             Fax: (202) 237-6131
                             jriley@bsfllp.com
                             mgovernski@bsfllp.com

                             Attorneys for Plaintiff Aaron Rich




                               15
       Case 1:18-cv-00681-RJL Document 165 Filed 03/13/20 Page 16 of 16



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on March 13, 2020, the foregoing document was

served via ECF and emailed to Eden Quainton, counsel for Defendant Edward Butowsky and

Defendant Matthew Couch, at the email address equainton@gmail.com. Mr. Quainton has agreed

to convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

                                          /s/ Michael J. Gottlieb

                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com

                                          Attorney for Plaintiff Aaron Rich




                                             16
